JUSTICE KOONTZ,
with whom JUSTICE HASSELL and JUSTICE KEENAN join, dissenting.
I respectfully dissent. Today, although expressly acknowledging “ ‘[o]ur strong adherence to the doctrine of stare decisis,’ ” a new majority of this Court overrules our prior decision in David Moore v. Commonwealth, 259 Va. 431, 527 S.E.2d 406 (2000), after concluding that decision is “flawed by our failure to recognize that, in the legal and factual framework in which the decision was made, a dif*286ferent outcome should have resulted from the distinction we drew between subject matter jurisdiction and the authority to exercise that jurisdiction.” The new majority reasons that “the different outcome should have consisted of a finding that the statutory requirement of notice to parents was not jurisdictional but procedural in nature, that a failure to notify parents could be waived by a failure to object, and, correspondingly, that a failure to comply with the requirement rendered subsequent convictions voidable and not void.'’’’ (Emphasis added). Of course, because David Moore is otherwise dispositive of the issue whether the convictions of Robert Nelson, Jr. in June 1985 were merely voidable and not void, it is necessary for the majority now to cast the decision in David Moore aside in order to reach a different outcome in Nelson’s case and to dismiss his petition.
In my view, David Moore was correctly decided and is entirely consistent with established precedent of this Court. Beyond question it was decided after full deliberation upon the issue presented. However, I do not dissent here merely to defend our decision in David Moore. I do so also because the new majority in this case necessarily labors to obtain a desired “outcome,” and in that process brings into question whether this Court consistently heeds its pronouncement that “the doctrine of stare decisis is more than a mere cliché.” Selected Risks Ins. Co. v. Dean, 233 Va. 260, 265, 355 S.E.2d 579, 581 (1987). I cannot join in an opinion that fosters the perception that this Court does not.
With regard to our decision in David Moore, and the precedent upon which it relies, the failure of the juvenile court to give parental notification of the initiation of proceedings against a juvenile alleged to have committed a criminal offense, as required by the then applicable provisions of Code §§ 16.1-263 and 16.1-264, is particularly significant. That notification is critical to the proper application of the unique statutory scheme in which such a juvenile is initially brought within the purview of the juvenile court system and then “transferred” to the appropriate circuit court to be tried as an adult. Under this unique statutory scheme the juvenile court is given “exclusive original jurisdiction” over all cases involving a juvenile who is alleged to have committed a criminal offense. Code § 16.1-241. Thus, the circuit court has no jurisdiction over such cases in the absence of the juvenile court’s compliance with a mandatory procedure to invoke its initial exclusive jurisdiction and thereby subsequently to transfer a juvenile to be tried as an adult in the circuit court. It is that process, whether labeled jurisdictional or mandatory, *287that is the focus of the present case, just as it was in Peyton v. French, 207 Va. 73, 147 S.E.2d 739 (1966), subsequently in Commonwealth v. Baker, 258 Va. 1, 516 S.E.2d 219 (1999) (per curiam), aff’g Baker v. Commonwealth, 28 Va. App. 306, 504 S.E.2d 394 (1998) (hereafter Baker II and Baker I, respectively), and thereafter in David Moore.
In this context, it has long been understood and accepted that a juvenile, even one alleged to have committed a serious crime, is to be treated differently from an adult when the juvenile’s conduct brings him within the purview of the juvenile court system. One difference is that a child is entitled to the guidance of his parents or guardian at a juvenile court proceeding. Undoubtedly, the most significant proceeding in a juvenile court is when a juvenile is transferred to a circuit court to be tried as an adult. See Kent v. United States, 383 U.S. 541, 553 (1966). Thus, in French, where, among other things, the juvenile court failed to give the required parental notice of the initiation of the proceedings in that court, we noted that the juvenile court had exclusive original jurisdiction over the offense alleged to have been committed by the juvenile. We also observed that “the clear purpose and intent of the Juvenile and Domestic Relations Court Law cannot be achieved if it is not mandatory that the proceedings set forth in [the several statutes requiring the filing of a petition and parental notification prior to certifying a juvenile’s case to the circuit court] be complied with. Indeed, the very language of the statutes makes it mandatory that the aforesaid . . . statutes be followed before criminal jurisdiction in a proper court of record comes into being.” 207 Va. at 79, 147 S.E.2d at 743 (emphasis added). Accordingly, we expressly and purposefully held that “the failure of the juvenile court to comply with the applicable statutes rendered the circuit court proceeding void.” Id. at 80, 147 S.E.2d at 743 (emphasis added).
Relying, in part, upon our decision in French, the Court of Appeals in Baker I held that “[b]ecause the notice of the initiation of juvenile court proceedings was not properly served [on the juvenile’s biological father as required by the then applicable version of Code § 16.1-263], the transfer of jurisdiction was ineffectual and the subsequent convictions [of the juvenile in the circuit court] are void.” 28 Va. App. at 315, 504 S.E.2d at 399 (emphasis added). In reaching this judgment, the Court of Appeals drew upon its prior decision in Karim v. Commonwealth, 22 Va. App. 767, 779, 473 S.E.2d 103, 108-09 (1996) (en banc), wherein it stated that “the provisions of *288Code §§ 16.1-263 and 16.1-264, ‘relating to procedures for instituting proceedings against juveniles, are mandatory and jurisdictional’ and the failure to ‘strictly follow’ these notice procedures denies a juvenile defendant ‘a substantive right and the constitutional guarantee of due process.’ ” Baker I, 28 Va. App. at 310, 504 S.E.2d at 396 (emphasis added). In Baker II, we affirmed this judgment of the Court of Appeals “[f]or the reasons set forth in the opinion” in Baker I. Indeed, these decisions reflect our consistent observation that “jurisdiction of the person and the proceeding is the very basis of a full and fair hearing at a criminal trial.” Gogley v. Peyton, 208 Va. 679, 682, 160 S.E.2d 746, 748 (1968).
Contrary to the position now taken by the majority in the present case, there is no suggestion in French, Baker I, or Baker II that our use of the term “void” was intended to mean “voidable.” Remarkably, the majority finds its only support in Black’s Law Dictionary 1568 (7th ed. 1999) to reason that by not characterizing a void judgment as “void ab initio” such a judgment is merely voidable “because it is declared null although seemingly valid until that point in time.” I am unaware that the appellate courts of this Commonwealth are so imprecise when concluding that a particular judgment is either “void” or “voidable.” See, e.g., Roach v. Director, Dep’t of Corrections, 258 Va. 537, 547, 522 S.E.2d 869, 873 (1999); Pigg v. Commonwealth, 17 Va. App. 756, 760, 441 S.E.2d 216, 219 (1994) (en banc).
Moreover, the view now taken by the majority with regard to Baker I and Baker II, that because the juvenile there preserved the error of the failure of the juvenile court to give the required parental notice “the Court of Appeals was bound to declare void what theretofore had been merely voidable,” is at best circular reasoning. In reality, the majority equates the preservation of the error with an analysis of the character of the error. However, if the error causes a judgment to be void, that is, a nullity, the failure to preserve that error in the trial court or upon appeal does not and cannot cause the judgment to be merely voidable. Rather, the void judgment may be challenged “at any time, in any manner, before any court, or by the court itself.” Humphreys v. Commonwealth, 186 Va. 765, 772, 43 S.E.2d 890, 893 (1947). And so it was in Baker II that after careful consideration we specifically declined the Attorney General’s request that we apply our judgment in that case prospectively only and held that retrospective application was mandated. 258 Va. at 2, 516 S.E.2d at 219.
*289With this background, we next decided David Moore. The issue presented was whether the failure to give the statutory notice of the initiation of juvenile court proceedings to a juvenile’s parent was a defect in the proceedings such that it was not subject to waiver by the juvenile either in the juvenile court or the circuit court. Because David Moore had raised no such objection either in the juvenile court or the circuit court where he was convicted of various criminal offenses as an adult, we took the opportunity to determine the scope of our decision in Baker II where, as previously noted, the juvenile preserved the objection. The majority in the present case, as if newly discovered, finds a flaw in our analysis because in David Moore “we made the statutory requirements [of parental notification] both mandatory and jurisdictional.” But, we did so expressly because in Baker II we adopted the reasoning of the Court of Appeals in Baker I that such requirements are “mandatory and jurisdictional.” Despite its assertion to the contrary, the majority does have “the same quarrel with Baker [II] as with David Moorethe majority simply wants to now declare “voidable” what has consistently been declared “void.”*
In David Moore we explained why Code § 16.1-269.1(E) (indictment in circuit court cures any error or defect in any proceeding held in juvenile court except with respect to juvenile’s age) was not applicable to Moore’s case. This provision applies only to offenses committed on or after July 1, 1996. Nelson’s offenses were committed in 1985 and, therefore, this provision does not apply to his case. In David Moore, we also addressed Code § 16.1-269.6(E) (any objec*290tion to the jurisdiction of the circuit court waived if not made before arraignment). This statute also does not apply to offenses committed prior to July 1, 1996 and, therefore, does not apply to Nelson’s case.
The significance of these statutory enactments then becomes readily apparent in the context of what the majority appropriately labels a “Baker claim.” In short, with regard to offenses committed by a juvenile prior to July 1, 1996, the failure of the juvenile court to give the statutorily mandated parental notification of the initiation of proceedings in that court is a defect in the proceedings such that the circuit court has no jurisdiction over the juvenile’s case and the circuit court’s judgment of conviction is void and not merely voidable. As such, the judgment is subject to successful attack by a subsequent petition for a writ of habeas corpus. Nelson’s claims fall well within this analysis and the applicable timeframe.
Finally, the majority’s acknowledgment of our adherence to the doctrine of stare decisis in the present case rings hollow in light of our prior considerations of the issue addressed. After this Court issued its per curiam opinion in Baker II, the Commonwealth filed a petition to reconsider. The Commonwealth stated in its petition to reconsider:
Within a matter of days, if not hours, of this Court’s decision [in Baker], Virginia prisoners seized upon the Court’s citation of Gogley [v. Peyton, 208 Va. 679, 160 S.E.2d 746 (1968)] in support of the proposition that a so-called “Baker” error raises a matter of “subject matter” jurisdiction that may be raised at any time, regardless of whether the alleged lack of notice to a biological parent had been raised at trial and on direct appeal ....
It is a matter of utmost importance to the Commonwealth, therefore, that the Court grant rehearing in order to thoroughly and carefully consider, and expressly decide, whether a so-called “Baker” error raises an issue of “subject matter” jurisdiction that may be raised at any time and never may be waived, or whether it merely raises a matter of “notice” jurisdiction, unlike “subject matter” jurisdiction, [which] is an issue that must be raised at trial and preserved for direct appeal.
The Court declined the Commonwealth’s invitation because the Court was of the view that a circuit court cannot acquire subject mat*291ter jurisdiction over a juvenile’s case if the juvenile court failed to give the statutorily required parental notification of the initiation of proceedings in the juvenile court.
I also observe that the majority fails to mention or discuss this Court’s decision in Jackson v. Warden, 259 Va. 566, 529 S.E.2d 587 (2000), which should be controlling in this case. Chauncey Jacob Jackson, who had been convicted and sentenced to death, Jackson v. Commonwealth, 255 Va. 675, 499 S.E.2d 538 (1998), cert. denied, 525 U.S. 1067 (1999), filed a petition for writ of habeas corpus styled Chauncey Jacob Jackson, Petitioner v. John B. Taylor, Warden Sussex I State Prison, Record No. 991477. Jackson asserted, among other things, in his petition that his convictions were void because the juvenile court failed to notify his father of the juvenile court proceedings, citing our decision in Baker II and the Court of Appeals’ decision in Baker I.
In response, the Commonwealth stated in its motion to dismiss:
In an attempt to circumvent his default/waiver of his [Baker claim], Jackson asserts that a “Baker” error is a subject matter jurisdiction that absolutely voids his conviction and that can be raised at any time. The error identified in Baker v. Commonwealth, 28 Va. App. 306, 504 S.E.2d 394 (1998), affirmed, 258 Va. 1, 516 S.E.2d 219 (1999) and alleged by Jackson, however, is not the type of “subject matter” jurisdiction defect that may be raised at any time. It is, rather, a mere defect in “notice” jurisdiction which, as with any jurisdictional defect other than one of subject matter jurisdiction, “will be considered waived unless raised in pleadings filed with the trial court and properly preserved on appeal.”
The Commonwealth essentially relied upon the same argument and cases in its motion to dismiss in Jackson v. Warden that it relied upon in Baker II and in the present proceeding. A panel of this Court denied Jackson’s petition for habeas corpus. Jackson filed a petition for rehearing that was considered by the full Court. Jackson reasserted his jurisdictional arguments in his petition for a rehearing.
The full Court, upon consideration of the petition for rehearing, unanimously held that the circuit court did not have jurisdiction to try Jackson for the capital murder and related offenses. In its published order, this Court stated:
*292On consideration of the petition of petitioner to set aside the judgment rendered herein on the 18th day of November, 1999 and grant a rehearing thereof, it is ordered that the said judgment dismissing the petition be reversed and set aside and a rehearing is granted.
On consideration of the pleadings filed in this case, the Court is of opinion that the Circuit Court of the City of Norfolk never acquired jurisdiction to try the petitioner for capital murder and five companion felonies. David Moore v. Commonwealth, 259 Va. 431, 527 S.E.2d 406 (2000). Accordingly, a writ of habeas corpus is awarded the petitioner and petitioner’s convictions for capital murder, attempted robbery, conspiracy to commit robbery, two counts of use of a firearm in the commission of a felony and receipt of stolen property are vacated. This matter is remanded to the Circuit Court of the City of Norfolk for a new trial if the Commonwealth be so advised.
The Clerk of this Court shall certify copies of this order to the petitioner, to the respondent, to the Clerk of the Circuit Court of the City of Norfolk, and to the Attorney General of Virginia which certification shall have the same force and effect as if a writ of habeas corpus were formally issued and served.
Jackson v. Warden, 259 Va. at 566-67, 529 S.E.2d at 587 (emphasis added).
It is abundantly clear from the record in Jackson v. Warden that this Court unanimously and expressly rejected the arguments that the Commonwealth again advances today and which the majority, after a change of mind, has decided to embrace. Procedurally, the Jackson v. Warden case is virtually identical to the present case. Jackson, just as Nelson, did not assert during the trial of the underlying convictions that the Commonwealth failed to notify a parent of proceedings in the juvenile court. Jackson, just as Nelson, alleged in his habeas petition that his father was not notified of the initiation of proceedings in the juvenile court or of the transfer hearing. Jackson, just as Nelson, alleged that the juvenile court’s failure to notify his father of the proceedings rendered his convictions in the circuit court void.
Thus, I fail to understand how the majority, which participated and voted in Jackson v. Warden, can somehow conclude that David Moore is at odds with precedent previously established by this Court *293after full deliberation upon the issue. The majority simply ignores the record and our published decision in Jackson v. Warden as if that case does not exist. This Court did not err in Baker II, David Moore, and Jackson v. Warden. Rather, the majority has abandoned the consistent and longstanding juvenile court jurisprudence of this Court, dating back to the French decision, to reach a different outcome, abruptly discarding the principle of stare decisis.
Because I would hold that Nelson’s convictions were void and not merely voidable, I would also hold that his petition for a writ of habeas corpus is not barred by the statute of limitations contained in Code § 8.01-654(A)(2). Accordingly, I would grant the relief sought by Nelson in his habeas corpus petition and remand this case to the trial court for a new trial if the Commonwealth be so advised.

 The majority also concludes that “David Moore is at odds” with our prior decisions in Turner v. Commonwealth, 216 Va. 666, 222 S.E.2d 517 (1976), Jamborsky v. Baskins, 247 Va. 506, 442 S.E.2d 626 (1994), and Morrison v. Bestler, 239 Va. 166, 387 S.E.2d 753 (1990). None of these cases, however, involved a “Baker claim.” Turner involved a failure to give written notice of a transfer hearing. Jamborsky involved a failure of the circuit court to conduct an examination within twenty-one days after receipt of the case to determine whether a transfer was proper. We held that these statutory requirements were procedural and not mandatory and jurisdictional. Morrison was a medical malpractice case and, obviously, does not purport to address the jurisdictional aspect of the statutory mandate of parental notification of the initiation of juvenile court proceedings specifically addressed in French, Baker I, Baker 11, and David Moore.
Moreover, the enactment of Code § 16.1-176.2 (now Code § 16.1-270) permitting a juvenile to waive a transfer hearing does not lessen the jurisdictional aspect of the requirement of parental notification of the initiation of juvenile court proceedings against a juvenile alleged to have committed a criminal offense. This statute necessarily assumes that there is an otherwise proper proceeding to be waived in the first place; it is not a curative statute such as Code §§ 16.1-269.1(E) and 16.1-269.6(E).